DETAILED ACTION
Claims 1-6 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected to because of the following informalities:  "a predetermined threshold value" is recited three times but the metes and bounds of the term in the three locations is unclear.  In particular, are the three predetermined thresholds the same or different?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the predetermined threshold value; a second predetermined threshold value).  Appropriate correction is required.
Claim 5 is rejected to because of the following informalities:  "a predetermined threshold value" is recited three times but the metes and bounds of the term in the three locations is unclear.  In particular, are the three predetermined thresholds the same or different?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the predetermined threshold value; a second predetermined threshold value).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0102268 (Hariki) in view of U.S. Patent Application Publication No. 2017/0075337 (Kameta).


Claim 1:
The cited prior art describes a controller of a machine tool which machines, (Hariki: “According to an embodiment of the invention, the movement of the cutting tool holding means (the cutting tool holder 5 and the rotation mechanism 31) or the workpiece holding means (the rotation mechanism 3 and the workpiece chuck mechanism 32) is controlled by the control mechanism (the control device 8), and when the workpiece (2) and the cutting tool (4) are fed relative to each other in multiple axial directions, the workpiece (2) and the cutting tool (4) are fed synchronously and vibrated at a low frequency.” Paragraph 0019)
while relatively oscillating a workpiece and a tool, the workpiece so as to subdivide chips generated in the machining, the controller comprising: (Hariki: “According to an embodiment of the invention, the movement of the cutting tool holding means (the cutting tool holder 5 and the rotation mechanism 31) or the workpiece holding means (the rotation mechanism 3 and the workpiece chuck mechanism 32) is controlled by the control mechanism (the control device 8), and when the workpiece (2) and the cutting tool (4) are fed relative to each other in multiple axial directions, the workpiece (2) and the cutting tool (4) are fed synchronously and vibrated at a low frequency. As a result, the low-frequency vibration cutting capable of finely fragmenting chips can be realized.” Paragraph 0019)

Hariki does not explicitly describe a position command calculation or adder as described below.  However, Kameta teaches the position command calculation and adder as described below.  
a position command calculation unit which calculates a position command for relatively moving the workplace and the tool; (Kameta: “The control device 20 is a digital computer, and has a machining condition storage unit 29 including machining conditions of the workpiece W. The machining conditions of the workpiece W include the rotation speed of the workpiece N and the feed rate of the tool 11. Further, the control device 20 includes a machining command making unit 22 for making a machining command for at least one auxiliary motor, for example, the auxiliary motor M1 based on rotation speeds of the workpiece N and the tool 11, which relatively rotate around their respective axes of rotation, and feed rates of. The tool 11 and the workpiece W, which are relatively fed.” Paragraph 0025)
an oscillation operation execution determination unit which analyzes a machining program for machining the workpiece and which determines whether or not an oscillation operation of relatively oscillating the workpiece and the tool is performed in a machining block of the machining program; (Hariki: see the check on vibration cutting mode S3 as illustrated in figure 5; “With this, the central control portion 80 reads the program stored in the program information storing portion 82 and checks a cutting mode (Step S3).” Paragraph 0069; “On the other hand, when the cutting mode is a mode of performing the low-frequency vibration cutting (when the vibration cutting command code of "M123" is programmed) (Step S3: YES), the central control portion 80 checks if the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 matched with the program setting values in the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83 are programmed or not (Step S5).” Paragraph 0071)
an oscillation operation intermittent execution determination unit which determines, when the oscillation operation execution determination unit determines that the oscillation operation is performed, in the machining block of the machining program, based on a state of the machine tool, whether the oscillation operation is enabled or disabled so as to determine whether or not the oscillation operation is intermittently performed; (Hariki: see the check of number of revolutions and feed per revolution are programmed properly S5 as illustrated in figure 5; “On the other hand, when the cutting mode is a mode of performing the low-frequency vibration cutting (when the vibration cutting command code of "M123" is programmed) (Step S3: YES), the central control portion 80 checks if the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 matched with the program setting values in the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83 are programmed or not (Step S5).” Paragraph 0071; “On the other hand, if the program setting matched with the program setting values in the vibration cutting information table VC_TBL is made (Step S5: YES), the central control portion 80 selects, from the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83, the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, the rearward speed of the cutting tool feeding mechanism 7, and the vibration frequency of the cutting tool 4 corresponding to the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 having been programmed by the user by means of the input portion 81.” Paragraph 0072)
an oscillation command calculation unit which calculates, when the oscillation operation intermittent execution determination unit determines that the oscillation operation is enabled, an oscillation command for relatively oscillating the workpiece and the tool; and (Hariki: “On the other hand, if the program setting matched with the program setting values in the vibration cutting information table VC_TBL is made (Step S5: YES), the central control portion 80 selects, from the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83, the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, the rearward speed of the cutting tool feeding mechanism 7, and the vibration frequency of the cutting tool 4 corresponding to the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 having been programmed by the user by means of the input portion 81. Further, the central control portion 80 performs operation processing on advance and retreat movement along the interpolation trajectory according to the program information on the interpolation method to Point B which is the destination of the cutting tool 4, stored in the program information storing portion 82 and the above selected information (the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, and the rearward speed of the cutting tool feeding mechanism 7). The central control portion 80 then outputs the operation result to the motor controller 84 and concurrently outputs the above selected vibration frequency of the cutting tool 4 to the display 85 (Step S7).” Paragraph 0072)
an adder which adds the position command and the oscillation command together. (Kameta: “Furthermore, the control device 20 includes an addition unit 24 for adding an oscillation command to the machining command, and a control unit 26 for controlling at least one auxiliary motor, for example, the auxiliary motor M1 based on the machining command to which the oscillation command has been added.” Paragraph 0028)
One of ordinary skill in the art would have recognized that applying the known technique of Hariki, namely, a machine tool with a control device, with the known techniques of Kameta, namely, a control device for a machine tool, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Hariki to control vibrations for machine tool with the teachings of Kameta to add oscillation commands to position commands for a machine tool would have been recognized by those of ordinary skill in the art as resulting in 

Claim 6:
The cited prior art describes the controller of the machine tool according to claim 1, wherein when a program of drilling for performing a pull-back operation is executed, the oscillation operation intermittent execution determination. unit determines, without performing the pull-back operation, that the oscillation operation is enabled. (Hariki: see the controlling the cutting tool feed motor S8 after the processing of the program S1, S2, S3, S5, S7 as illustrated in figure 5 and as described in paragraphs 0071, 0072, 0073; “The motor controller 84 having received such operation result controls the cutting tool feed drive motor 7a via the servo amplifier 9 based on the information and vibrates the cutting tool 4 at low frequency. That is, the motor controller 84 performs processing of repeating an action of advancing and retracting the cutting tool feeding mechanism 7 based on the operation result. As a result, the cutting tool 4 alternately moves between a solid line position and a broken line position as shown in FIG. 1, and vibrates at low frequency. As above, the motor controller 84 moves the cutting tool 4 from Point A (u0, w0) to Point B (U, W) while synchronizing the cutting tool 4 in two axial directions of the X-axis and the Z-axis and vibrates the cutting tool 4 by repeating the action of advance and retreat along the interpolation trajectory (Step S8).” Paragraph 0073)



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0102268 (Hariki) in view of U.S. Patent Application Publication No. 2017/0075337 (Kameta) and further in view of U.S. Patent No. 5,170,358 (Delio).


Claim 2:
Hariki and Kameta do not explicitly describe the determining state due to machining as described below.  However, Delio teaches the determining state due to machining as described below.  
The cited prior art describes the controller of the machine tool according to claim 1, wherein when the state of the machine tool is not normal due to the chips generated in the machining, the oscillation operation intermittent execution determination unit determines that the oscillation operation is enabled. (see the adjustments based on the audio level in Delio and the mode setting in Hariki; Delio: “Additional steps interrupt the feed of the cutting tool and change the speed of rotation if operationally generated audio signal levels exceed a threshold and then change the speed of rotation of the cutting tool and resume the feed of cutting engagement.” Abstract; see the audio sensors 54, 56 as illustrated in figure 1; see the read vibration data 168 and using the data to determine threshold 170, 172 for feedback to the commanded speed & feed 124 process as illustrated in figure 4A; Hariki: see the check of number of revolutions and feed per revolution are programmed properly S5 as illustrated in figure 5; “On the other hand, when the cutting mode is a mode of performing the low-frequency vibration cutting (when the vibration cutting command code of "M123" is programmed) (Step S3: YES), the central control portion 80 checks if the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 matched with the program setting values in the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83 are programmed or not (Step S5).” Paragraph 0071; “On the other hand, if the program setting matched with the program setting values in the vibration cutting information table VC_TBL is made (Step S5: YES), the central control portion 80 selects, from the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83, the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, the rearward speed of the cutting tool feeding mechanism 7, and the vibration frequency of the cutting tool 4 corresponding to the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 having been programmed by the user by means of the input portion 81.” Paragraph 0072)
One of ordinary skill in the art would have recognized that applying the known technique of Hariki, namely, a machine tool with a control device, and the known techniques of Kameta, namely, a control device for a machine tool, with the known techniques of Delio, namely, controlling chatter in a machine tool, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Hariki to control vibrations for machine tool and the teachings of Kameta to add oscillation commands to position commands for a machine tool with the teachings of Delio to control chatter in a machine tool based on a machine state would have been recognized by those of ordinary skill in the art as resulting in an 

Claim 3:
Hariki and Kameta do not explicitly describe a sound sensor as described below.  However, Delio teaches the sound sensor as described below.  
The cited prior art describes the controller of the machine tool according to claim 2, 
wherein based on 
feedback information of a servo motor or a spindle motor in the machine tool, 
feedback information of an oscillation sensor which detects oscillation of the machine tool or 
feedback information of a sound sensor which detects sound of the machine tool,  (Delio: see the audio sensors 54, 56 as illustrated in figure 1; see the read vibration data 168 and using the data to determine threshold 170, 172 for feedback to the commanded speed & feed 124 process as illustrated in figure 4A)
the oscillation operation intermittent execution determination unit determines that the machine tool is not in a normal state due to the chips generated in the machining (see the adjustments based on the audio level in Delio and the mode setting in Hariki; Delio: “Additional steps interrupt the feed of the cutting tool and change the speed of rotation if operationally generated audio signal levels exceed a threshold and then change the speed of rotation of the cutting tool and resume the feed of cutting engagement.” Abstract; see the audio sensors 54, 56 as illustrated in figure 1; see the read vibration data 168 and using the data to determine threshold 170, 172 for feedback to the commanded speed & feed 124 process as illustrated in figure 4A; Hariki: see the check of number of revolutions and feed per revolution are programmed properly S5 as illustrated in figure 5; “On the other hand, when the cutting mode is a mode of performing the low-frequency vibration cutting (when the vibration cutting command code of "M123" is programmed) (Step S3: YES), the central control portion 80 checks if the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 matched with the program setting values in the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83 are programmed or not (Step S5).” Paragraph 0071; “On the other hand, if the program setting matched with the program setting values in the vibration cutting information table VC_TBL is made (Step S5: YES), the central control portion 80 selects, from the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83, the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, the rearward speed of the cutting tool feeding mechanism 7, and the vibration frequency of the cutting tool 4 corresponding to the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 having been programmed by the user by means of the input portion 81.” Paragraph 0072)
when a position error between the position command and position feedback of the servo motor exceeds a predetermined threshold value,
when a load or a drive current of the spindle motor exceeds a predetermined threshold value,
when a detection oscillation of the oscillation sensor exceeds a predetermined threshold value or
when a detection sound of the sound sensor falls outside a predetermined range. (Delio: “Additional steps interrupt the feed of the cutting tool and change the speed of rotation if operationally generated audio signal levels exceed a threshold and then change the speed of rotation of the cutting tool and resume the feed of cutting engagement.” Abstract; see the audio sensors 54, 56 as illustrated in figure 1; see the read vibration data 168 and using the data to determine threshold 170, 172 for feedback to the commanded speed & feed 124 process as illustrated in figure 4A)
Hariki, Kameta, and Delio are combinable for the same rationale as set forth above with respect to claim 2.

Claim 4:
Hariki and Kameta do not explicitly describe the determining state due to machining as described below.  However, Delio teaches the determining state due to machining as described below.  
The cited prior art describes the controller of the machine tool according to claim 1, wherein when it is estimated that the state of the machine tool is not normal due to the chips (see the adjustments based on the audio level in Delio and the mode setting in Hariki; Delio: “Additional steps interrupt the feed of the cutting tool and change the speed of rotation if operationally generated audio signal levels exceed a threshold and then change the speed of rotation of the cutting tool and resume the feed of cutting engagement.” Abstract; see the audio sensors 54, 56 as illustrated in figure 1; see the read vibration data 168 and using the data to determine threshold 170, 172 for feedback to the commanded speed & feed 124 process as illustrated in figure 4A; Hariki: see the check of number of revolutions and feed per revolution are programmed properly S5 as illustrated in figure 5; “On the other hand, when the cutting mode is a mode of performing the low-frequency vibration cutting (when the vibration cutting command code of "M123" is programmed) (Step S3: YES), the central control portion 80 checks if the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 matched with the program setting values in the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83 are programmed or not (Step S5).” Paragraph 0071; “On the other hand, if the program setting matched with the program setting values in the vibration cutting information table VC_TBL is made (Step S5: YES), the central control portion 80 selects, from the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83, the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, the rearward speed of the cutting tool feeding mechanism 7, and the vibration frequency of the cutting tool 4 corresponding to the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 having been programmed by the user by means of the input portion 81.” Paragraph 0072)
Hariki, Kameta, and Delio are combinable for the same rationale as set forth above with respect to claim 2.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0102268 (Hariki) in view of U.S. Patent Application Publication No. 2017/0075337 (Kameta) and further in view of U.S. Patent No. 5,170,358 (Delio) and U.S. Patent Application Publication No. 2003/0110006 (Nakamura).


Claim 5:
Hariki and Kameta do not explicitly describe the determining state due to machining or checking machining time as described below.  However, Delio teaches the determining state due to machining and Nakamura describes checking machining time as described below.  
The cited prior art describes the controller of the machine tool according to claim 4, wherein 
when a relative machining distance between the workpiece and the tool exceeds a predetermined threshold value, 
when a machining time of the workpiece exceeds a predetermined threshold value or (Nakamura: see the comparison of the actual machining time and the estimated machining time S58 and the determination if an error rate is exceeded based on the difference S60 as illustrated in figure 5 and as described in paragraphs 0084, 0085, 0087; “Moreover, when the calculated error rate exceeds a predetermined allowable value, the evaluation means may also be configured to output an alarm.” Paragraph 0031)
when an amount of machining of the workpiece exceeds a predetermined threshold value,
the oscillation operation intermittent execution determination unit estimates, based on execution information of the machining program, that the state of the machine tool is not normal due to the chips generated in the machining. (see the adjustments based on machining in Delio, the mode setting in Hariki, and the alarm for machining based on machining time in Nakamura; Delio: “Additional steps interrupt the feed of the cutting tool and change the speed of rotation if operationally generated audio signal levels exceed a threshold and then change the speed of rotation of the cutting tool and resume the feed of cutting engagement.” Abstract; see the audio sensors 54, 56 as illustrated in figure 1; see the read vibration data 168 and using the data to determine threshold 170, 172 for feedback to the commanded speed & feed 124 process as illustrated in figure 4A; Hariki: see the check of number of revolutions and feed per revolution are programmed properly S5 as illustrated in figure 5; “On the other hand, when the cutting mode is a mode of performing the low-frequency vibration cutting (when the vibration cutting command code of "M123" is programmed) (Step S3: YES), the central control portion 80 checks if the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 matched with the program setting values in the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83 are programmed or not (Step S5).” Paragraph 0071; “On the other hand, if the program setting matched with the program setting values in the vibration cutting information table VC_TBL is made (Step S5: YES), the central control portion 80 selects, from the vibration cutting information table VC_TBL stored in the vibration cutting information storing portion 83, the advance distance of the cutting tool feeding mechanism 7, the retreat distance of the cutting tool feeding mechanism 7, the forward speed of the cutting tool feeding mechanism 7, the rearward speed of the cutting tool feeding mechanism 7, and the vibration frequency of the cutting tool 4 corresponding to the number of revolutions of the workpiece 2 and the feed of the cutting tool 4 per revolution of the workpiece 2 having been programmed by the user by means of the input portion 81.” Paragraph 0072; Nakamura: see the comparison of the actual machining time and the estimated machining time S58 and the determination if an error rate is exceeded based on the difference S60 as illustrated in figure 5 and as described in paragraphs 0084, 0085, 0087; “Moreover, when the calculated error rate exceeds a predetermined allowable value, the evaluation means may also be configured to output an alarm.” Paragraph 0031)
One of ordinary skill in the art would have recognized that applying the known technique of Hariki, namely, a machine tool with a control device, the known techniques of Kameta, namely, .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
E. Graham, M. Mehrpouya, S.S. Park, “Robust prediction of chatter stability in milling based on the analytical chatter stability,” Journal of Manufacturing Processes, Volume 15, Issue 4, 2013, Pages 508-517 (Graham) describes detecting stable points and the unstable points using acoustic emission sensor data.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116